DETAILED ACTION 
This Office action has been issued in response to amendment filed July 28, 2022. 
Claim 1 has been amended. Currently, claims 1-20 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly, rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Also, a new rejections based on the newly added amendments have been set forth. Accordingly, claims 1-20 are rejected and this action has been made FINAL, as necessitated by amendment.
Response to Arguments
3.	Applicant’s arguments on pages 8-10 with regards to 35 USC 103(a) rejection have been fully considered, but they are not persuasive. Applicant’s argues that Tian in view of Ismalon does not teach or suggests “…based on the title of the initial search result…such that accuracy of the search result is improved…coverage of the search is enlarged….determining a second set of features…Tian discloses expanding the original search statement based on the original search statement, but does not teach…the title of the initial search result…the original search statement..Ismalon does not teach….the title of the initial search result…search statement”. Examiner respectfully disagrees with the Applicant’s arguments for several reasons. The limitations of accuracy of the search result, coverage of the search is enlarged are not recited in the claims. As such, these arguments are moot. Tian in view of Ismalon in fact teaches the amended claim recited limitations. Tian teaches score the semantic similarity of the extended semantics, weight the extended query sentences semantically, and the search the text of the extended query sentences to obtain corresponding query results (Fig. 2, 102, 103, score the semantic similarity of the extended semantics, weight the extended query sentences semantically, and the search the text of the extended query sentences to obtain corresponding query results [as score the semantic similarity of the extended semantics, weight the extended query sentences semantically and the search the text of the extended query sentences to obtain corresponding query results teaches “determining a second set of features corresponding to an initial search result…and the second set of features (see [0038-[0045], Fig. 2, Step 102, semantic expansion based on domain ontology is performed according to key semantics to generate extended semantics, and extended query statements are generated according to the extended semantics and keywords. Step 103, expanding the query sentences, score the semantic similarity of the extended semantics, weight the extended query sentences semantically, and the search the text of the extended query sentences to obtain corresponding query results). Tian teaches the title of the selves appear in the text document (Fig. 2) (e.g. title of the initial search result), text knowledge-based in used for capturing the text (Fig. 3) (e.g. title of the initial search result), key semanteme is used based on domain body (e.g. title of the initial search result), text knowledge-base is used for be built by the document (e.g. title of the initial search result) (claims 5 and 12). As such, Tian teaches the limitations of title of the initial search result. In addition, Ismalon also teaches the argued claim recited limitations. Ismalon taches search refinement options based on the search keywords entered by the searcher, for example Google suggest (e.g. title of the initial search result) ([0016]); search topic, search results are based on personal search characteristics (e.g. title of the initial search result) ([0054], [0065]), search query include Physics (e.g. title of the initial search result), refinement option include angular, prize, spin, momentum, prize ([0483]). As such, Ismalon also taches the argued claim recited limitations. Therefore, taken alone or the combination of the references teach the argued claim recited limitations. It is an equally well settled rule that what a reference can be said to fairly suggest relates to the concepts fairly contained therein. See In re Bascom, 230 F.2d 612, 109 USPQ 98 (CCPA 1956). Applicant’s fails to consider each of the paragraphs on Tian and Ismalon references. Any other arguments made by the Applicant’s are similar arguments and are moot for the reasons set forth above and in detailed office action. The Examiner encourages the full consideration of the references cited in the “Prior Art” on record. For example, prior art US 20120246155 teaches on [0054], Fig. 6, search results page has been provided in response to the search query ‘sammamish fun’ (e.g. title of the initial search result), [0017], [0033]). The Prior art US 20100131546 A1 teaches title of the initial search results at least on [0094] (e.g. input parameter include title) and [0102]. Therefore, cited prior arts on record also teaches the argued claim recited limitations. Consideration of the references which were cited as the prior art of record is recommended to properly amend the claims of the instant application to be patentably distinguished beyond the prior art of record. Examiner examines the claims based on ‘broad and reasonable interpretation of claim’ as recommended by MPEP§ 2105. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
5.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tian et al.  (CN 103927358 A), hereinafter Tian in view of Ismalon (US 2011/0035403 A1).  
	As for claim 1, Tian teaches a computer-implemented search method, comprising: determining a first set of features corresponding to an original search statement by parsing the original search statement; obtaining each initial search result corresponding to the original search statement (see [0038]-[0045], a text retrieval method and system, according to the input query statement, the query statement is split into key semantics and keywords. The query statement is logical combination includes: OR, AND and NOT; Fig. 2, the input query sentence is split into key meanings and keywords according to the word segmentation symbol (here, “:”) (word segmentation is a kind of parsing process, which is equivalent to parsing the original search sentence obtained in this application), in which the key semantics come first and the keywords come last);
determining a second set of features corresponding to an initial search result by parsing a title of the initial search result; determining a rewritten search statement corresponding to the original search statement and the initial search result by codecing the first set of features and the second set of features; and (see Fig. 2, Step 102, semantic expansion based on domain ontology is performed according to key semantics to generate extended semantics, and extended query statements are generated according to the extended semantics and keywords. Step 103, score the semantic similarity of the extended semantics, weight the extended query sentences semantically, and the search the text of the extended query sentences to obtain corresponding query results, claims 1, 5 and 12; Also see response to arguments section above).
Tian teaches the claimed invention including the limitations of corresponding to the rewritten search statement (e.g. Fig. 2) but does not explicitly teach the limitations of obtaining a supplementary search result corresponding to the rewritten search statement. In the same field of endeavor, Ismalon teaches the limitations of obtaining a supplementary search result corresponding to the rewritten search statement (see [0065], search system that offers search refinement options to a user, which suggest the replacement of one or more terms of a search query with substitute terms, [0016], [0054]; Also see response to arguments section above).
Tian and Ismalon both references teach features that are directed to analogous art and they are from the same field of endeavor, such as searching documents using keywords, ranking them, expanding query and obtaining query result to the expand query.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ismalon’s teaching to Tian's search system that clusters users, search topics, and search result documents in multi-layer association graphs. Hence, return meaningful, focused results to search queries. The system which uses multi-directional transfer is useful as this provide search results that are based on personal search characteristics of the user, characteristics of communities to which the user implicitly belongs, and/or characteristics of the global community of users (see Ismalon, [0057]).
As for claim 8, 
		The limitations therein have substantially the same scope as claim 1 because claim 8 is an electronic device claim for implementing those steps of claim 1. Therefore, claim 8 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ismalon’s teaching to Tian's search system that clusters users, search topics, and search result documents in multi-layer association graphs. Hence, return meaningful, focused results to search queries. The system which uses multi-directional transfer is useful as this provide search results that are based on personal search characteristics of the user, characteristics of communities to which the user implicitly belongs, and/or characteristics of the global community of users (see Ismalon, [0057]).
As for claim 15, 
		The limitations therein have substantially the same scope as claim 1 because claim 15 is a non-transitory computer-readable storage medium claim for implementing those steps of claim 1. Therefore, claim 15 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ismalon’s teaching to Tian's search system that clusters users, search topics, and search result documents in multi-layer association graphs. Hence, return meaningful, focused results to search queries. The system which uses multi-directional transfer is useful as this provide search results that are based on personal search characteristics of the user, characteristics of communities to which the user implicitly belongs, and/or characteristics of the global community of users (see Ismalon, [0057]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Tian and Ismalon teaches:
wherein parsing the original search statement comprises: determining each first word unit contained in the original search statement and a position feature of the first word unit in the original search statement by performing word segmentation processing on the original search statement; determining a part-of-speech feature and a proper-noun feature of each first word unit by performing a lexical analysis on the first word unit; and determining the first set of features corresponding to the original search statement based on the position feature, the part-of-speech feature and the proper-noun feature of each first word unit (see Tian, Fig. 2, step 2; Also see Ismalon, [0287]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Tian and Ismalon teaches:
 wherein the rewritten search statement comprises N second word units, N being a positive integer; and determining the rewritten search statement corresponding to the original search statement and the initial search result by codecing the first set of features and the second set of features comprises: determining a first vector corresponding to the first set of features and a second vector corresponding to the second set of features by encoding the first set of features and the second set of features; obtaining a first attention matrix of the original search statement in respect to an ith second word unit in the rewritten search statement and a second attention matrix of the initial search result in respect to the ith second word unit in the rewritten search statement, i being a positive integer less than or equal to N; and determining the ith second word unit in the rewritten search statement based on the first vector, the second vector, the first attention matrix and the second attention matrix (see Tian, Fig. 2, step 4; Also see Ismalon, [0024]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Tian and Ismalon teaches:
before determining the ith second word unit in the rewritten search statement, further comprising: obtaining first i-1 second word units in the rewritten search statement; and wherein determining the ith second word unit in the rewritten search statement comprising: determining the ith second word unit in the rewritten search statement based on the first i-1 second word units in the rewritten search statement, the first vector, the second vector, the first attention matrix and the second attention matrix (see Tian, Fig. 2, e.g. idf ( t ) = 1 + log ( | D | | { d [!Element!] D : t [!Element!] d } | + 1 ), T wherein the word tf (t∈d) the current need to score the frequency of the associated P (t∈d) of the file, idf (t) said inverse document frequency, | is | {d∈D:t∈d} t emerging inverter g word, coord (q, d) is based on the specified document word t a number of scoring coefficient, queryNorm (q) is used to query the normalized parameters can be compared, boost (t.filed∈d) is specified in the query texts weight of this domain; Also see Ismalon, [0362]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Tian and Ismalon teaches:
wherein obtaining the first attention matrix of the original search statement in respect to an ith second word unit in the rewritten search statement and the second attention matrix of the initial search result in respect to the ith second word unit in the rewritten search statement, comprises: obtaining an (i-1)th second word unit in the rewritten search statement; determining a first attention of each first word unit in the original search statement in respect to the ith second word unit based on an alignment probability between the first word unit in the original search statement and the (i-1)th second word unit; and determining the first attention matrix based on the first attention of each first word unit in the original search statement in respect to the ith second word unit (see Tian, Fig. 3, Step 3, taking into account the other factors, such as a body local density, depth and concept relationship concept, sub-concept of father between the two right side of wt (ci, c')is expressed as: wt ( c i , c ′ ) = ( β + ( 1 - β ) E [!OverBar!] E ( c ′ ) ) × ( d ( c ′ ) + 1 d ( c ′ ) ) α × [ IC ( c i ) - IC ( c ′ ) ] × R ( c i , c ′ ); Also see Ismalon, [0401]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Tian and Ismalon teaches:
wherein determining the ith second word unit in the rewritten search statement comprises: determining a distribution value corresponding to a candidate word unit in a preset word list; and determining a target candidate word unit corresponding to the ith second word unit based on the distribution value corresponding to the candidate word unit (see Tian, Fig. 3; Also see Ismalon, [0513]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Tian and Ismalon teaches:
after obtaining the supplementary search result corresponding to the rewritten search statement, further comprising: generating a search result corresponding to the original search statement by fusing the initial search result and the supplementary search result (see Tian, Fig. 2; Also see Ismalon, [0514]).
Claims 9-14 correspond in scope to claims 2-7 and is similarly rejected.
Claims 16-20 correspond in scope to claims 2-7 and is similarly rejected.
Prior Arts
6.  	US 108052659 A teaches get the input query statement, segmenting the query statement to obtain a word segmentation sequence composed of a plurality of word segmentation, the word segmentation generate the text structure, the word segmentation is analyzed with knowledge and the semantic analysis are generated ([0098]-[0123]).
US 2012/0246155 A1 teaches a search is performed using the search query. Search results for the search query are returned, and the top N document snippets from the search are received at block  as a document set to be analyzed ([0038]).
US 2010/0131546 A1 teaches taxonomy component that organizes, categorizes, and relates data. The taxonomy component sensitive to the domain. Different kinds of domain data that accessed and operated on by models include text and XML documents, tables, lists, hierarchies (trees), SQL database query results, business intelligence cube query results ([0055]).
US 20130268519, US 20160378853, US 2009022877, US 10445376, US 9710518, US 20130060757, US 20050267871, US 7526425, US 20090271179, US 8260785, also read the claim recited limitations. These references are state of the art at the time of the claimed invention. 
Conclusion

7.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(f)).
8.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
9.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
10.	Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/Primary Examiner, Art Unit 2154  
10/7/22